Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported) April 30, 2009 QUADRA PROJECTS INC. (Exact name of registrant as specified in its chapter) NEVADA 000-53156 (State or other jurisdiction (Commission (IRS Employer of incorporation File Number) Identification No.) 6130 Elton Avenue, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 1-888-597-8899 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. ( ) Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ( ) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( ) Pre commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.240.14d-2(b)) ( ) Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT As used in this current report, the terms we, us, our and the Company refer to Quadra Projects Inc. Item 1.01. Entry into a Material Definitive Agreement Acquisition of Subsidiary Effective April 30, 2009, the Company completed its acquisition of its subsidiary, Quadra Energy Systems Inc. ( Energy Systems ). Energy Systems was incorporated under the laws of Belize and prior to being acquired, had no prior operating history with no assets, liabilities or equity. Energy Systems has an authorized capital of 50,000 common shares and has issued 5,000 shares to the
